DETAILED ACTION
This action is in response to the amendments and remarks filed 03/03/2022 in which claims 1, 2, 5 and 40 (incorrect status indicated) have been amended, and claims 4, 10, 18, 26, 38, 43-44 and 47 have been canceled; thus claims 1-3, 5-9, 11-17, 19-25, 27-37, 39-42, 45-46 and 48-51 are pending and ready for examination; Claims 1-3, 6-9, 11-13, 17, 19-24, 27-31, 40-42, 45-45 and 49 and 51 are allowed.
Allowable Subject Matter
Claims 1-3, 6-9, 11-13, 17, 19-24, 27-31, 40-42, 45-45 and 49 and 51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant's arguments filed 03/03/2022 have been fully considered and they are persuasive. The Examiner agrees that the prior art does not disclose or make obvious including an electrode head fastened through the wall of the sorbent cartridge specifically such that electrode heads of at least one the sensors are “spaced apart in a direction perpendicular to a direction of fluid flow through the sorbent cartridge” and can function to “measures a conductivity of the fluid across a distance perpendicular to the direction of fluid flow through the sorbent cartridge”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14-16, 25, 32-37, 39, 46, 48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: Most of the dependent claims are written to be multiple dependent claims, ultimately dependent on Claim 1 or Claim 2; however some terms differ between claims 1 and 2, notably claim 1 recites “electrodes” and “electrode heads”, whereas claim 2 does not recite “electrodes”; the dependent claims need proper antecedent basis with all of the claims from which they depend.  Both claim 1 and claim 2 recite “ at least two sensors”.
Claim 5 recites the limitation “said electrodes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 and 16 recite the limitation “at least one said sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “”the conductivity electrodes” and “one or more electrodes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “conductivity electrodes” and “electrode heads”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “the at least one sensor” and “at least one electrode head”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation “one of electrodes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “electrodes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation “the two sensors”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-36 and 39 are rejected for depending from indefinite claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773